 

Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of July 13, 2006, by and among GTSI CORP., a Delaware corporation (the
“Borrower”), the Lenders (as defined below) signatory hereto, the other Borrower
Parties (as defined below) signatory hereto, and CRYSTAL CAPITAL FUND, L.P., in
its capacity as Administrative Agent for the Lenders (the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, certain Subsidiaries of the Borrower signatory thereto as
Guarantors (together with the Borrower, collectively, the “Borrower Parties”),
the lenders signatory thereto from time to time (the “Lenders”), and the
Administrative Agent are parties to a certain Credit Agreement, dated as of June
2, 2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1.             Amendment to Section 6.18.  Section 6.18 of the Credit Agreement,
“Indemnity”, is hereby amended and modified by deleting such section in its
entirety and by substituting the following in lieu thereof:

“Section 6.18         Indemnity.  Each Borrower Party will indemnify and hold
harmless the Administrative Agent, Lender and each of their Affiliates,
employees, representatives, officers and directors (each a “Borrower Indemnified
Person”) from and against any and all claims, liabilities, investigations,
losses, damages, actions, demands, penalties, judgments, suits, investigations
and costs, expenses (including fees and expenses of experts, agents, consultants
and reasonable fees and expenses of counsel) and disbursements, in each case, of
any kind or nature (whether or not any Borrower Party or the Borrower
Indemnified Person is a party to any such action, suit or investigation)
whatsoever which may be imposed on, incurred by, or asserted against a Borrower
Indemnified Person resulting from any breach or alleged breach by the Borrower
Parties of any representation or warranty made hereunder, or otherwise in any
way relating to or arising out of this Agreement, the other Loan Documents, or
any other document contemplated by this Agreement, the making, administration or
enforcement of


--------------------------------------------------------------------------------




the Loan Documents and the Loans, any transaction contemplated hereby or any
related matters unless, with respect to any of the above, such Borrower
Indemnified Person is determined by a final non-appealable judgment of a court
of competent jurisdiction to have acted or failed to act with gross negligence
or willful misconduct.  NO BORROWER INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR
LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OR SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY
OTHER TRANSACTION CONTEMPLATED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  This
Section 6.18 shall survive termination of this Agreement.”

2.             Amendment to Section 6.24.  Section 6.24 of the Credit Agreement,
“Post Closing Conditions”, is hereby amended and modified by deleting
subsections (a), (b) and (d) in their entirety and substituting the following in
lieu thereof:

“(a)         On or before July 31, 2007 (as may be extended by the
Administrative Agent in its sole discretion), Borrower shall have delivered to
Administrative Agent a certificate of good standing from the Secretary of State
of each of the jurisdictions listed on Schedule 1.1(d), in each case evidencing
that Borrower is qualified and in good standing as a foreign corporation in such
jurisdictions under the name “GTSI Corp.” (other than the State of California or
such other state as the Administrative Agent may approve) and, with respect to
the State of California or such other state, the Borrower shall take such steps
to qualify and be in good standing as a foreign corporation as may be reasonably
acceptable to the Administrative Agent.”

“(b)         On or before July 31, 2006 (as may be extended by the
Administrative Agent in its sole discretion, the Borrower shall, or shall cause
its Subsidiaries to, close its German bank account.”

“(d)         On or before July 26, 2006 (as may by extended by the
Administrative Agent in its sole discretion), deliver to Administrative Agent a
fully executed Collateral Access Agreement, in form and substance satisfactory
to the Administrative Agent, with respect to Borrower’s leased location at 3900
Stonecroft Boulevard, Chantilly, Virginia 20151.”

3.             Amendment to Section 7.6(h).  Section 7.6(h) of the Credit
Agreement, “Notice of Litigation and Other Matters”, is hereby amended and
modified by deleting the second reference to “the end of” in clause (i) thereof.

4.             Section 9.1(k)(i) of the Credit Agreement is hereby amended by
inserting the text “, so long as the obligations thereunder have not been
accelerated and the commitments

2


--------------------------------------------------------------------------------




thereunder not terminated” immediately after the word “excluding” occurring in
the fifth line thereof.

5.             Conditions to Effectiveness of this Amendment. Notwithstanding
any other provision of this Amendment, it is understood and agreed that this
Amendment shall not become effective, and the parties shall have no rights under
this Amendment, until the Administrative Agent shall have received:

(a) executed counterparts to this Amendment from the Borrower, each of the other
Borrower Parties and the Lenders; and

(b) a fully executed amendment (the “Senior Credit Facility Amendment”)
containing corresponding amendments to those contained herein (where applicable)
under the Senior Credit Facility Documents, which shall be in form and substance
satisfactory to the Administrative Agent.

6.             Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Borrower Party hereby
represents and warrants to the Lenders and the Administrative Agent that:

(a)           The execution, delivery and performance by such Borrower Party of
this Amendment (i) are within such Borrower Party’s power and authority;
(ii) have been duly authorized by all necessary corporate and shareholder
action; (iii) are not in contravention of any provision of such Borrower Party’s
certificate of incorporation or bylaws or other organizational documents;
(iv) do not violate any law or regulation, or any order or decree of any
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any Material Contract to which such Borrower Party is a party; (vi)
do not result in the creation or imposition of any Lien upon any of the property
of such Borrower Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other Person;

(b)           This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Borrower Party and constitutes a legal, valid
and binding obligation of each Borrower Party, enforceable against such Borrower
Party in accordance with its terms except as the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditor’s rights generally or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and

(c)  After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.

3


--------------------------------------------------------------------------------




7.             Reaffirmations and Acknowledgments.

(a)  Reaffirmation of Guaranty.  Each Guarantor consents to the execution and
delivery by the Borrower of this Amendment and jointly and severally ratify and
confirm the terms of the Guaranty contained in Article 3 of the Credit Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder.

(b)  Acknowledgment of Security Interests. Each Borrower Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect and are enforceable in
accordance with the terms of the Credit Agreement and the other Loan Documents.

8.             Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of the Lenders under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

9.             Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Georgia and all
applicable federal laws of the United States of America.

10.           No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

11.           Costs and Expenses.  The Borrower agrees to pay, in accordance
with the terms and conditions contained in the Credit Agreement, all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

12.           Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

13.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

4


--------------------------------------------------------------------------------




14.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.

[Signature Pages To Follow]

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.

BORROWER:

GTSI CORP.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GUARANTORS:

GTSI FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TECHNOLOGY LOGISTICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT

CRYSTAL CAPITAL FUND, L.P., as the Administrative Agent, and a Lender

AND LENDERS:

 

 

 

 

 

 

 

By:

Crystal Capital GP, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

 

 

Name:  Michael L. Pizette

 

 

Title:  Managing Director

 

 

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT]

6


--------------------------------------------------------------------------------